DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Remarks
Applicants' arguments, filed on 2/18/21, have been approved and entered. They have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.
Claim Objections
Claims 64-66 are objected to because of the following informalities:  Claims 64-66 are composition claims depending from a method claim 62.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41, 44, 47, 62-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 15, and 16 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method comprising applying a light source to an aqueous solution comprising a donor conjugated polymer configured upon excitation to transfer energy to, and amplify the emission from, an acceptor signaling chromophore; and the acceptor signaling chromophore that is a fluorescent dye in energy-receiving proximity to the donor conjugated polymer; and detecting whether light is emitted from the signaling chromophore. The ‘532 patent claiims the conjugated polymer is linked to a sensor biomolecule that specifically binds to a target. The ‘532 patent teaches exemplary fluorophore dyes in col 17-19 and other dyes and fluorophores are described at www.probes.com (Molecular Probes, Inc.). Which include BODIPY. 
The donor conjugated polymer configured upon excitation to transfer energy to, and amplify the emission from, an acceptor signaling chromophore step of claim 41, wherein amplification of the emission from the acceptor signaling chromophore occurs when incident light is at a wavelength absorbed by the donor conjugated polymer of claim 41, constitutes a species rendered obvious by the genus of claims 13 of the ‘532 patent drawn to a water-soluble conjugated polymer that when contacted with incident light in the region of about 450 nm to about 1000 nm can transfer energy to a fluorophore to provide a 50 % increase in fluorescence emission from the fluorophore than can be achieved by direct excitation.
Though claim 13 of the ‘532 patent do not explicitly teach a method comprising the donor conjugated polymer and the acceptor signaling chromophore in an aqueous solution, a person of ordinary skill in the art would have been motivated to prepare such .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 41, 44, and 62 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Clegg et al (1992 Biochemistry 31: 4846-4856) as evidenced by Fluorescence SpectraViewer (2014 Life Technologies)
Clegg et al teaches throughout the reference a composition for FRET experiments comprising DNA conjugated to the FRET donor fluorescein (e.g. a water soluble polymer (DNA) conjugated with a dye comprising a conjugated system (fluorescein)) and DNA conjugated to the FRET acceptor rhodamine (e.g. a signaling chromophore). See for instance the third-to-last and penultimate paragraphs of the left column on page 4849 and Figure 1 (b). As indicated in the second paragraph of the right column on page 4848, the composition is present in Tris-borate buffer (e.g. an aqueous solution). Clegg et al excites the system at 490 nm. See caption of Figure 2. At this wavelength, rhodamine is directly excited by the light source. See Fluorescence SpectraViewer and the paragraph bridging the left and right columns on .

Claims 42-43, 45-46, 48-52, and 67-68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        1 April 2021